Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              June 09, 2021

The Court of Appeals hereby passes the following order:

A21A1383. ROSHAN HOLDINGS, LLC et al. v. JONES PETROLEUM
    COMPANY, INC.

      Appellants Roshan Holdings, LLC and Nisha Lakhani have filed a motion to
withdraw their appeal, which is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/09/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.